Citation Nr: 1200178	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with stuttering.

5.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Veteran testified at a hearing before the Board.  The record was held open for 60 days to submit additional evidence.  In May 2011, the Veteran submitted additional evidence to the Board in the form of a letter from a VA treatment provider and a statement from his wife.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In September 2011, the Board received additional evidence forwarded from the RO.  Generally, as indicated above, additional evidence must be referred to the AOJ for review absent a waiver.  A cursory review of the additional evidence reveals that it consists of VA medical records relevant to the two rating claims on appeal that are discussed in the remand section below and does not pertain to the service connection claims.  Thus, the additional evidence is referred to the AOJ for consideration when the rating claims are readjudicated on remand.

(The decision below addresses the Veteran's claims of service connection for hearing loss and tinnitus.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not attributable to his active military service.

2.  The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal for these two issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for these issues.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has hearing loss and tinnitus as a result of his active military service.  He states that he was subjected to excessively loud noises during the performance of his duties in the United States Navy.  At an April 2011 hearing before the Board, the Veteran testified that the noise exposure was primarily from the flight deck of the helicopter transport ship to which he was assigned.  He stated that he served aboard the ship for approximately three years without ear protection.  The Veteran and his wife stated that the Veteran had difficulty hearing and ringing in his years ever since service and that he did not have post-service occupational noise exposure.  The Veteran believes that any current hearing loss or tinnitus is related to the in-service noise exposure; thus, he contends that service connection is warranted.

The Veteran's service treatment and personnel records are negative for treatment for, or a diagnosis of, hearing loss or tinnitus.  There is no explicit documentation of exposure to loud noises.  His entrance and separation examinations were normal regarding his ears and hearing, including normal whispered voice and spoken voice testing.

The Veteran is competent to report factual matters of which he has firsthand knowledge, such as exposure to loud noises.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  His DD Form 214 and personnel records document that he served aboard the USS Iwo Jima from approximately August 1963 to June 1966.  Research information in the claims file shows that the USS Iwo Jima was an amphibious assault ship that carried helicopters.  The USS Iwo Jima participated in assault landings with helicopters during the Vietnam War.  This information lends support to the Veteran's statements concerning in-service noise exposure from the flight deck of his ship.  Given the information in the service records and the Veteran's seemingly credible lay statements, the Board finds that the Veteran was as likely as not subjected to loud noises during his active military service as alleged.

Post-service medical records show VA treatment for complaints of hearing loss and tinnitus.  A January 2010 evaluation included a diagnosis of bilateral sensorineural hearing loss and a complaint of tinnitus.  In April 2010 and June 2010, the Veteran underwent VA audiological examination in connection with the claims.  The April 2010 examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The June 2010 examiner provided a diagnosis of both bilateral sensorineural hearing loss and tinnitus.  Audiometric testing from both examinations shows that the Veteran has impaired hearing for VA purposes in both ears.  See 38 C.F.R. § 3.385.  Thus, the evidence establishes the existence of the claimed disabilities.

As to the salient question of whether the Veteran's hearing loss and tinnitus are related to his active military service, the April 2010 examiner addressed hearing loss only as tinnitus was not claimed at that time.  The examiner stated that she could not resolve the issue without resort to mere speculation.  The examiner stated that it was necessary to have service era audiograms to determine whether the hearing loss is related to in-service noise exposure.  However, only whispered and spoken voice testing was conducted during the Veteran's service.

The June 2010 VA examiner provided a similar opinion regarding both hearing loss and tinnitus.  The examiner stated that she could not render an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation.  The examiner noted that there was no complaint of hearing loss or tinnitus in the service treatment records and that whisper and spoken voice tests were within normal limits at discharge.  The examiner also noted, however, that those tests do not give ear or frequency specific data and do not rule out the presence of a high frequency hearing loss.

Although the examiners could not provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus, they did appear to indicate that the two disabilities could be related to noise exposure and no other cause was provided.  The examiners noted that the Veteran had in-service noise exposure from helicopter engines without hearing protection and that he did not have post-service occupational noise exposure.  The Veteran has stated that he had difficulty hearing and ringing in his ears during service and he and his wife have indicated that the problems have continued ever since that time.  Although treatment was not sought for either problem until over 40 years after service, the evidence, at a minimum, gives rise to a reasonable doubt on the question of etiology.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The VA examiners did not reject the view that the Veteran's hearing loss and tinnitus are related to his military service, only that they could not conclude that that was the case without resorting to speculation.  In this case, the medical evidence tends to show that the Veteran's hearing loss and tinnitus are related to noise exposure.  The Veteran has submitted seemingly credible statements regarding the effects of the in-service noise exposure.  Therefore, with reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss and tinnitus are as likely as not attributable to his active military service.  Thus, the Board concludes that service connection is warranted for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds it necessary to remand the claim of service connection for sleep apnea, the rating claims concerning PTSD and the lumbar spine, and the TDIU issue to the AOJ for additional development.

With respect to the sleep apnea claim, the Veteran has primarily contended that service connection is warranted on a secondary basis to service-connected PTSD.  See 38 C.F.R. § 3.310 (2011) (service connection may be granted for disability that is proximately due to or aggravated by service-connected disease or injury).  However, at his hearing, the Veteran testified that he was never able to sleep well during service especially when he served in the vicinity of Vietnam.  He recalls being hospitalized at Balboa Naval Hospital during service in 1964.  His wife stated that the Veteran has had problems sleeping for nearly 40 years.  Thus, he appears to be raising the theory of direct service connection as well.

In August 2010, a VA examiner provided an opinion as to the possible relationship between the Veteran's PTSD and sleep apnea.  However, a medical opinion has not yet been provided that addresses whether the Veteran has sleep apnea that had its onset during, or is otherwise related to, his active military service.  Therefore, on remand, the Veteran should be afforded another examination in connection with this claim.  

In addition to an opinion regarding the possible relationship between the Veteran's sleep apnea and military service, the prospective examiner should also provide an opinion regarding secondary service connection.  The August 2010 VA examiner explained that the Veteran's sleep apnea was not caused by his PTSD because there is no direct correlation that PTSD causes sleep apnea, including after a review of the medical literature.  The examiner also indicated that the Veteran's sleep apnea has not been aggravated by his PTSD.  However, no specific rationale was provided regarding that part of the determination.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, the medical opinion should address both direct and secondary theories and be supported with adequate rationale.

In regards to the rating claims concerning the lumbar spine and PTSD, the Veteran testified at his hearing that both disabilities have gotten worse.  He stated that his symptoms of low back pain have continued to get worse and that he recently began receiving injections for treatment.  Additionally, he indicated that he experiences pain radiating down his left side and that he was told he has nerve damage in his left leg.  Moreover, the Veteran stated that he has been incapacitated by his back problems forcing him to lay down 8 to 10 times per month.  Furthermore, the Veteran testified that his mental problems include periods of violence and outbursts if he is not on medication.  He also stated that he has stuttering and memory problems.  The Veteran stated that his medication had recently been increased through VA.  After the hearing, he submitted a letter from his treating social worker, dated in April 2011, which indicated that the Veteran's prescribed amount of Sertraline (anti-depressant) had been increased by his treating physician.

Given that the Veteran has contended that the two disabilities have increased in severity since the most recent VA examinations and the evidence indicates that this may be the case, the Board finds that the Veteran should be afforded VA compensation examinations to assess the current degree of disability of his service-connected degenerative disc disease of the lumbar spine and PTSD with stuttering.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran receives regular treatment at the VA Medical Centers (VAMCs) in Little Rock and North Little Rock, Arkansas.  Updated treatment records should be obtained in light of the remand.

The record reflects that the Veteran retired from his most recent employment as a purchasing agent in 2005.  At his hearing, he testified that this was due to his speech or stuttering problems and that he is unable to work on account of that disability.  This statement reasonably raises the issue of entitlement to TDIU.  Additionally, VA treatment records and examination reports contain similar statements from the Veteran that his is not employed as a result of his service-connected disabilities, particularly the speech problems.  The Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for higher initial ratings regarding his service-connected disabilities.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to send the Veteran a VCAA notice letter, develop, and adjudicate the issue in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since September 2010) from the Little Rock and North Little Rock VAMCs and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for an examination in conjunction with the claim of service connection for sleep apnea.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that was either (a) caused by, or (b) aggravated by service-connected PTSD with stuttering.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during, or is related to, the Veteran's active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination of his lumbar spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should identify all orthopedic and neurological findings related to service-connected degenerative disc disease and fully describe the extent and severity of those symptoms.  The finding should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should state whether there is related muscle spasm on extreme forward bending or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He or she should also identify any related ankylosis.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The total duration of any incapacitating episodes due to disc disease in the past 12 months should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner also should discuss the extent to which the service-connected degenerative disc disease of the lumbar spine affects the Veteran's ability to secure or maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA psychiatric examination to assess his PTSD with stuttering.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD with stuttering.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Undertake any development deemed necessary in connection with the TDIU claim.

8.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including the TDIU issue.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


